Citation Nr: 0821596	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in November 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include obtaining relevant 
VA treatment records.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDING OF FACT

A depressive disorder was not manifested in active service, 
and there is no etiological relationship between the 
veteran's current depression and his active service.


CONCLUSION OF LAW

Chronic depression was not incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2002.  
The RO's January 2002 and December 2006 notice letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The December 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The appellant has provided records from Missouri 
Rehabilitation Center (MRC), Rusk Rehabilitation Center (RRC) 
and University Hospital of St. Louis, Missouri.  The veteran 
has not identified any additional records that should be 
obtained.  See 38 U.S.C.A. § 5103A(d); see also Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board acknowledges that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, and 
records related to these SSA benefits are not of record.  
However, the Board observes a January 2007 RRC discharge 
summary indicates that the veteran receives all medical care 
from VA facilities.  As all relevant VA treatment records and 
reports have been made part of the claims file, the Board 
finds that the lack of SSA records is non-prejudicial to the 
veteran and should not prevent a Board decision.

A VA examination was not provided in conjunction with the 
veteran's depression claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed depressive disorder is etiologically related to his 
active service.  As he is not competent to provide a 
competent etiological opinion, the record is silent for a 
nexus between the veteran's current disability and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his depressive disorder is the 
direct result of his active service.  Specifically, he 
asserts that has suffered from depression since separation 
from active service.
 
While the evidence reveals that the veteran is currently 
diagnosed with a major depressive disorder, the competent, 
probative evidence of record does not etiologically link his 
current disability to active service or any incident therein.  
Service medical records are silent to any treatment for or 
diagnosis of a depressive disorder.  In addition, a December 
1971 Report of Medical Examination, completed upon the 
veteran's separation from active duty, indicates a normal 
psychiatric evaluation.  As such, the Board finds no evidence 
the veteran suffered from a depressive disorder in active 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of a major depressive 
disorder.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current depressive disorder and military service.

In the instant case, the veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current depressive disorder and an event or occurrence in 
service.  The Board acknowledges that the veteran himself has 
claimed his currently diagnosed major depressive disorder 
arises from his active service.  However, as noted above, as 
a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  


In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with a depressive disorder in October 2001.  This 
is approximately 30 years since the veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of a depressive disorder 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As a final note, the Board acknowledges the veteran's 
assertion that his depression is caused, at least in part, by 
his cardiopulmonary disease and resulting unemployment.  See 
March 2004 VA Form 9.  However, the Board notes that the 
veteran is not currently service-connected for 
cardiopulmonary disease.  As such, service connection for a 
depressive disorder may not be granted on a secondary basis 
in the instant case.  See 38 C.F.R. § 3.310 (2007).

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
currently diagnosed depressive disorder is etiologically 
related to his active service.  The normal clinical 
evaluation at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is also probative 
evidence against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a depressive disorder, and the benefit of the doubt rule does 
not apply. See 38 U.S.C.A. § 5107 (West 2002).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a depressive disorder denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


